Citation Nr: 1012092	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2007.  The appeal was remanded in September 2009.


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria 
was not shown in service, or for many years thereafter, and a 
hearing loss disability shown after service is not related to 
any in-service events, including noise exposure.  

2.  Tinnitus was first shown many years after service and is 
not related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in January 2007, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  He was 
also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment records have been obtained.  VA treatment records 
have been obtained.  The Veteran stated that he has not 
received any other treatment for hearing loss or tinnitus.  A 
VA examination was provided in November 2009, and was based 
upon consideration of the Veteran's prior medical history, 
the separation examination, and also contained a rationale 
for the opinion sufficient for the Board to make an informed 
decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including sensorineural hearing 
loss, if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  To establish service connection, a 
Veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he states results from in-
service noise exposure.  Service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service treatment records show that at the time of his 
entrance onto active duty, a history of ear infection when a 
child was noted, which had been asymptomatic for five years.  
The left tympanic membrane was scarred, but there was no 
perforation.  During service, in November 1955, he was seen 
with a draining left ear.  There was a perforation in the 
anterior med ear, which was said to be chronic.  No 
complaints of hearing loss or tinnitus were noted in the 
veteran's service treatment records.  The veteran's hearing 
at separation was 15/15 bilaterally on whispered voice test.  

After service, VA medical records show that in April 2000 the 
Veteran complained of hearing loss from service, and he also 
reported a hissing in his ears.  In October 2006, he 
indicated that he had been having hearing problems since the 
time of his military service, which were getting worse.  He 
also said he had ringing in the ears all the time.  At a VA 
audiology consultation in December 2006, the Veteran reported 
he had had constant tinnitus, which he described as a hissing 
sound, for 50 years.  He also complained of hearing problems 
for several years.  Audiometry revealed mild to severe, 
sloping sensory hearing loss that was symmetrical and which 
the examiner said was consistent with the typical 
presbyacusic (i.e., age-related) pattern.  Word recognition 
scores were 80 percent in the right ear and 76 percent in the 
left ear.

On a VA examination in November 2009, the examiner noted that 
the whispered and spoken voice tests conducted in service 
were not valid tests of hearing, as they were not frequency 
or intensity specific tests.  The Veteran said that the onset 
of his hearing loss was in the mid 1960s, and became 
progressively worse in the 1970s.  He reported his service 
occupation as a plane captain on an aircraft carrier flight 
deck.  He reported noise exposure from jet engines on the 
flight deck, and said hearing protection was not available.  
He said that after service, he worked in aircraft 
maintenance, and was exposed to aircraft noise without 
hearing protection, although he reported that the noise in 
this job was not as great as that in service.  He also worked 
as a guard at a corrections facility, where he reported he 
used hearing protection.  He denied recreational noise 
exposure.  He denied any history of ear disease, head or ear 
trauma, or ear surgery.  He estimated that his tinnitus was 
present 75 to 80 percent of the time.  

The pure tone thresholds in the right ear at the frequencies 
of 500, 1000, 2000, 3000, and 4000 hertz were 45, 50, 60, 70, 
and 70 decibels, respectively.  Corresponding findings in the 
left ear were 35, 45, 55, 65, and 65 decibels.  Speech 
recognition scores were 94 percent in the right ear and 90 
percent in the left ear.  
With reference to the perforation noted in November 1955, the 
examiner noted that such would resulted in a conductive 
hearing loss, which was not evident on the current test.  The 
examiner also noted that a notation of otosclerosis in the 
primary care note dated in April 2000 was not supported by 
the current examination, which showed sensorineural hearing 
loss, without a conductive component which would be present 
with otosclerosis.  The examiner stated that bilateral 
hearing loss and tinnitus were less likely than not caused by 
or a result of exposure to aircraft engine noise without 
hearing protection for 18 months in service.  The examiner 
explained that when asked on the examination when his 
symptoms had begun, he said that hearing loss had begun in 
the 1960's and tinnitus in the late 1970's.  Hearing loss and 
tinnitus of onset 10 to 20 years after service, along with 
occupational noise exposure in the intervening years, made a 
causal relationship between in-service noise exposure and 
current hearing loss unlikely.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The Veteran is competent to provide 
evidence of the presence of tinnitus; however, the probative 
value and credibility of his statements must be assessed.  
See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 
2006) (although a Veteran's testimony cannot be rejected 
simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board 
still must determine whether lay evidence is credible, in 
light of factors such as possible bias or conflicting 
statements, and the absence of contemporaneous medical 
evidence). 

The criteria for a hearing loss disability, however, are 
defined by law in terms of specific audiometric findings.  
Specifically, the threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  As a consequence, he is not competent to state that 
he has a hearing loss disability meeting the regulatory 
criteria, as such requires specific audiometric testing.    

The Veteran argues VA erred in denying his claims and asserts 
there was a failure to take into account the fact that he 
spent at least 18 months assigned to the flight deck aboard 
two aircraft carriers, the USS ESSEX and USS PHILIPPINE SEA. 
The Veteran states he was constantly exposed to the noise of 
jet fighter aircraft engines without any ear protection.  In 
February 2010, he stated that his job in aircraft maintenance 
after service did not result in excessive noise exposure, as 
he did mainly aircraft assembly work.  His work as a prison 
noise did not involve any regular noise exposure.  He 
reiterated that his in-service flight deck exposure was his 
only excessive noise exposure.  

The Veteran's DD Form 214 confirms that he was in the Navy 
and that his last duty assignment was with Fighter Squadron 
123, which is consistent with his assertions that he was 
exposed to aircraft engine noise in service.  His "rate" 
was Airman.  Further, the VA examiner in February 2010 did 
not report noise exposure while the Veteran was a prison 
guard, and also noted the Veteran's recollections that his 
post-service noise exposure was less severe.

Nevertheless, there is no medical evidence connecting his 
current hearing loss to the in-service noise exposure.  The 
VA examiner concluded that the hearing loss was less likely 
than not related to in-service noise exposure, and the 
audiologist in December 2006 noted that the hearing loss 
pattern was consistent with typical age-related hearing loss.  
There is no medical evidence contradicting these conclusions.  

In sum, there is no contemporaneous evidence of the presence 
of a hearing loss disability for many years after service; 
and the only competent evidence addressing the question of a 
nexus to service found that it was not likely related.  His 
statements as to the onset of a subjective decline in hearing 
and of tinnitus have ranged from having started in service to 
10 or 20 years after service.  The Board observes that the 
Veteran is attempting to recall a history encompassing a 44-
year period, but the VA examiner in 2009 elicited the most 
specific information, which the Board finds the most credible 
and probative.  Thus, the Board finds that the preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss and tinnitus.  In reaching this 
determination, the Board is mindful that all reasonable doubt 
is to be resolved in the Veteran's favor.  The preponderance 
of the evidence is against the claim, however, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


